Form 1. Notice of Appeal to a Court of Appeals
     From a Judgment or Order of a District
     Court
    United States District Court for the. 06r
                 District of .1015C0aS
               File Number aiegeniNX\C =-
      Plaintiff
       v.                 ) Notice of Appeal
      Defendant )

  Notice is hereby given that
                                              lb
                                             UV(?)4Z
                                               ame all
parties taking the appeal)          (plaintiffs (defen-

United States Court of Appeals for the               a
dants) in the above named case,'] he - • . ppeal to the
                                                   Cir-
cuit (from the final judgment) (from an oWer (describ-
ing it)) entered in this action on the trO       day of
          20

                                  (s)   I-060            tfica
                               Attorney for lak
                                             b,‘ ;10
     Cujak [Doi               [Address %/CA
(As amended Apr. 22, 1993, eff. Dec. 1, 1993; Mar. 27, 2003, Grt
elf. Dec. 1, 2003.)
  t See Rule 3(c) for permissible ways of identifying appellants.   (attached)
  *See Circuit Rule 3(c)(1) for
   Docketing Statement (attached)
